       Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 1 of 20


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONDA LEE LENOX,                                  No. 2:19-CV-1195-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties, ECF Nos. 6 and 9, this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the Court are the parties’ briefs on the merits, ECF Nos. 13 and

23   16.

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
       Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 2 of 20


 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the matter will be remanded for further

15   proceedings.

16

17                           I. THE DISABILITY EVALUATION PROCESS

18                  To achieve uniformity of decisions, the Commissioner employs a five-step

19   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

20   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:
21                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
22                                  not disabled and the claim is denied;
23                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
24                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
25
                    Step 3          If the claimant has one or more severe impairments,
26                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
27                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
28
                                                         2
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 3 of 20


 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 4 of 20


 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on August 25, 2016. See CAR 18.1 In

 3   the application, Plaintiff claims disability began on July 29, 2016. See id. Plaintiff’s claim was

 4   initially denied. Following denial of reconsideration, Plaintiff requested an administrative

 5   hearing, which was held on February 1, 2018, before Administrative Law Judge (ALJ) Sara A.

 6   Gillis. In a June 8, 2018, decision, the ALJ concluded Plaintiff is not disabled based on the

 7   following relevant findings:

 8                  1.      The claimant has the following severe impairment(s): major
                            depressive disorder, post-traumatic stress disorder, anxiety
 9                          disorder, right shoulder strain, and obesity;
10                  2.      The claimant does not have an impairment or combination of
                            impairments that meets or medically equals an impairment listed in
11                          the regulations;
12                  3.      The claimant has the following residual functional capacity: the
                            claimant can perform medium work; she is unable to climb
13                          ladders, ropes, or scaffolds; she can frequently crawl; she can
                            occasionally engage in overhead reaching with the right dominant
14                          upper extremity; she can understand, remember, and apply simple
                            job instructions; she can maintain concentration, persistence, and
15                          pace for simple job tasks; she can interact with co-workers and
                            supervisors; she must avoid working with the public;
16
                    4.      Considering the claimant’s age, education, work experience,
17                          residual functional capacity, and vocational expert testimony, there
                            are jobs that exist in significant numbers in the national economy
18                          that the claimant can perform.
19                  See id. at 20-27.
20   After the Appeals Council declined review on May 6, 2019, this appeal followed.
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on
28
     December 9, 2019, ECF No. 12.
                                                      4
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 5 of 20


 1                                           III. DISCUSSION

 2                  In her brief, Plaintiff argues: (1) the Appeals Counsel improperly rejected medical

 3   opinion evidence; (2) the ALJ improperly rejected medical opinion evidence; (3) the ALJ erred in

 4   determining Plaintiff’s statements and testimony are not credible; (4) the ALJ improperly rejected

 5   lay witness evidence; and (5) the ALJ’s vocational findings are flawed due to improper analysis

 6   of the medical opinions and lay witness evidence.

 7          A.      Medical Opinions

 8                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 9   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

10   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

11   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

12   opinion over another. See id.

13                  The weight given to medical opinions depends in part on whether they are

14   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

15   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

16   professional, who has a greater opportunity to know and observe the patient as an individual, than

17   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

18   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

19   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

20   Cir. 1990).
21                  In addition to considering its source, to evaluate whether the Commissioner

22   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

23   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

24   uncontradicted opinion of a treating or examining medical professional only for “clear and

25   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

26   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted
27   by an examining professional’s opinion which is supported by different independent clinical

28   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,
                                                       5
       Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 6 of 20


 1   1041 (9th Cir. 1995).

 2                  A contradicted opinion of a treating or examining professional may be rejected

 3   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

 4   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

 5   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

 6   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

 7   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

 8   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

 9   without other evidence, is insufficient to reject the opinion of a treating or examining

10   professional. See id. at 831. In any event, the Commissioner need not give weight to any

11   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

12   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

13   also Magallanes, 881 F.2d at 751.

14                  In determining Plaintiff’s residual functional capacity at Step 4, the ALJ evaluated

15   the medical opinion evidence which had been submitted as of the date of the administrative

16   hearing. See CAR 24-25. Specifically, the ALJ evaluated opinions offered by: (1) agency

17   consultative reviewing psychologist Eugene Campbell, Ph.D. (Exhibit 1A); (2) agency examining

18   psychologist Megan Stafford, Psy.D. (Exhibit 8F); (3) agency consultative reviewing psychiatrist

19   E. Harrison, M.D. (Exhibit 3A); (4) agency examining physician Jonathan Schwartz, M.D.

20   (Exhibit 4F); (5) agency consultative reviewing physician B. Sheehy, M.D. (Exhibit 1A); and
21   (6) agency consultative reviewing physician G. Williams, M.D. (Exhibit 3A). See id. The ALJ

22   gave “great weight” to the opinions of Drs. Stafford and Campbell. See id. at 24-25. The ALJ

23   gave “little weight” to the opinions of Dr. Harrison. See id. at 25. The ALJ gave “great weight”

24   to the opinions of Drs. Schwartz, Sheehy, and Williams. See id.

25                  Following the February 1, 2018, administrative hearing, Plaintiff submitted

26   additional evidence. See CAR 32-182. This evidence consists of medical records from The
27   Permanente Medical Group for the period February 2018 through August 2018. See id. Included

28   with this evidence is an August 20, 2018, one-page letter report by Benjamin Price, Psy.D.,
                                                        6
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 7 of 20


 1   Plaintiff’s treating mental health provider. See CAR 34. In declining review, the Appeals

 2   Council stated:

 3                  You submitted combined treatment records of Dr. Price and Dr. Auza,
                    February 5, 2018, to August 2, 2018, 149 pages; and an Opinion Letter
 4                  of Dr. Price, August 20, 2018, 3 pages. We find this evidence does not
                    show a reasonable probability that it would change the outcome of the
 5                  decision. . . .
 6                  CAR 2.
 7                  Plaintiff argues the ALJ failed to properly evaluate opinions offered by Drs.

 8   Stafford and Campbell. See ECF No. 13, pgs. 8-10. Plaintiff also contends the Appeals Council

 9   failed to properly evaluate opinions contained in Dr. Price’s August 2018 report submitted

10   following the administrative hearing. See id. at 6-8.

11                  1.     Opinions Considered by the ALJ (Drs. Stafford and Campbell)

12                  Plaintiff challenges the ALJ’s evaluation of opinions offered by Drs. Stafford and

13   Campbell. As to these doctors, the ALJ stated:

14                  . . .Consultative psychologist Megan Stafford, Psy.D., examined the
                    claimant on July 25, 2017. . . . Dr. Stafford gave the claimant a Global
15                  Assessment of Functioning score of 55 and opined in a narrative that she
                    could understand, remember, and perform simple tasks; she is moderately
16                  impaired in remembering and performing moderately difficult tasks; she
                    has a mild impairment in maintaining a sufficient level of concentration,
17                  persistence, and pace to do basic work; she has a moderate impairment in
                    completing complex work; and she has a mild impairment in interacting
18                  appropriately with supervisors and co-workers. In a checkbox form, Dr.
                    Stafford added that the claimant is mildly limited in: interacting
19                  appropriately with the public; responding appropriately to usual work
                    situations and changes in a routine work setting; and maintaining
20                  sufficient levels of concentration, persistence, and pace to complete basic
                    work. (Ex. 8F).
21
                    The State agency’s reviewing-source psychologist Eugene Campbell,
22                  Ph.D., completed an opinion dated October 17, 2016, and similarly stated
                    that the claimant is capable of sustaining concentration, persistence, and
23                  pace for simple, repetitive tasks; she could learn and remember basic work
                    instructions and tasks of 1 to 2 steps; she could follow a schedule, make
24                  decisions, and complete basis work tasks on a consistent basis; she could
                    work with and around others; and she could adapt to changes and handle
25                  the normal stressors of fulltime employment. (Ex. 1A).
26                  The undersigned gives great weight to Drs. Stafford and Campbell’s
                    opinions. These opinions are based upon Dr. Stafford’s thorough in-
27                  person examination of the claimant. These opinions also adequately take
                    into account the claimant’s diligence in seeking mental health treatment
28                  within the context of her mental status examinations that show that she is
                                                       7
       Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 8 of 20


 1                  functional despite her reported symptoms. When further considering the
                    claimant’s testimony concerning her social interaction difficulties, the
 2                  above residual functional capacity provides a limitation that she must
                    avoid working with the public.
 3
                    CAR 24-25.
 4

 5                  As to Dr. Stafford, Plaintiff contends the ALJ failed to account for the doctor’s

 6   opinion insofar as it relates to difficulties relating to co-workers and supervisors, not just the

 7   public. See ECF No. 13, pg. 9. As to Dr. Campbell, Plaintiff argues the ALJ failed to account for

 8   the doctor’s opinion that Plaintiff can learn and remember one- to two-step job tasks. See id. at 9-

 9   10.

10                          a.      Ability to Relate to Others

11                  In a Medical Source Statement, Dr. Stafford opined Plaintiff has a mild

12   impairment in interacting appropriately with supervisors, co-workers, and the public. See CAR

13   626-28 (Exhibit 8F). More specifically, Dr. Stafford explained that Plaintiff is “capable of

14   adequately communicating, although she stuttered, and therefore appears to have a mild

15   impairment in her ability to appropriately interact with supervisors and co-workers at this time.”

16   Id. at 626. Dr. Stafford also opined that Plaintiff’s ability to interact with the public is mildly

17   impaired. See id. at 628. The form used by Dr. Stafford defines “mild” as: “slight limitation in

18   this area, but the individual can generally function well.” Id. at 627.

19                  According to Plaintiff:

20                          The ALJ purported to give great weight to this opinion, finding it
                    consistent with the evidence. (Tr. 24.) However, the ALJ’s RFC finding failed
21                  to address all of the limitations in social functioning assessed by Dr. Stafford.
                    As can be seen above, Dr. Stafford opined Plaintiff would be equally as
22                  limited in dealing with supervisors and coworkers as she would in dealing
                    with the general public. (Tr. 628.) The ALJ’s RFC finding only addressed
23                  interactions with the public. (Tr. 22.) The ALJ translated Dr. Stafford’s
                    opinion that Plaintiff would be mildly limited in dealing with the public into
24                  an RFC finding indicating she must avoid public contact. The ALJ then found
                    no limitation at all in dealing with coworkers or the public. This is
25                  inconsistent. . . .

26                  ECF No. 13, pg. 9.

27   ///

28   ///
                                                         8
       Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 9 of 20


 1                   The Court does not agree that the ALJ’s residual functional capacity finding –

 2   limiting Plaintiff with respect to interaction with the public but not co-workers and supervisors –

 3   is inconsistent with the opinion of Dr. Stafford, which the ALJ accepted. Though Dr. Stafford

 4   opined that Plaintiff is limited in all three areas of social interaction, Dr. Stafford ultimately

 5   concluded Plaintiff is “capable of adequately communicating” and “can generally function well.”

 6   In the entire context of Dr. Stafford’s opinions, the Court finds the ALJ did not err by failing to

 7   include mild limitations in any area of social interaction in her residual functional capacity

 8   finding.

 9                   While the ALJ concluded that Plaintiff’s residual functional capacity does not

10   allow for interaction with the public, the ALJ explained this deviation from Dr. Stafford’s opinion

11   that Plaintiff is only mildly limited in this area. The ALJ stated: “When further considering the

12   claimant’s testimony concerning her social interaction difficulties, the above residual functional

13   capacity provides a limitation that she must avoid working with the public.” CAR 24-25

14   (emphasis added). It is clear that, rather than improperly discounting Dr. Stafford’s opinion as to

15   interaction with the public, the ALJ accepted Plaintiff’s testimony as credible in this regard and

16   included an appropriate limitation.

17                   The Court finds the ALJ’s evaluation of Dr. Stafford’s opinion regarding social

18   interactions is based on proper legal analysis and substantial evidence as a whole.

19                           b.      Ability to Carry Out Job Instructions and Tasks

20                   Dr. Campbell, a non-examining agency doctor, proffered an opinion based on a
21   review of records that Plaintiff is capable of learning and remembering basic one- to two-step

22   work instructions. See CAR 216 (Exhibit 1A). Without citation to any authority, Plaintiff

23   contends the ALJ erred by not including this specific limitation in her residual functional capacity

24   finding. See ECF No. 13, pg. 10. The Court does not agree. Here, the ALJ concluded Plaintiff

25   can understand, remember, and apply simple job instructions. See CAR 22. This adequately

26   encompasses one- to two-step instructions. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174
27   (9th Cir. 2008).

28   ///
                                                         9
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 10 of 20


 1          2.      Opinions Considered by the Appeals Council (Dr. Price)

 2                  Following the administrative hearing, Plaintiff submitted medical records and a

 3   report from Dr. Price, which was considered by the Appeals Council. See CAR 32-182. In

 4   declining review, the Appeals Council stated the “. . .evidence does not show a reasonable

 5   probability that it would change the outcome of the decision. . . .” CAR 2. Relying on Ramirez

 6   v. Shalala, 8 F.3d 1449 (9th Cir. 1993), Plaintiff contends the Appeals Council’s statement fails to

 7   constitute an appropriate evaluation of Dr. Price’s opinions. See ECF No. 13, pgs. 6-8.

 8                  In Ramirez, the Ninth Circuit considered a medical opinion reviewed for the first

 9   time by the Appeals Council following an ALJ’s decision. See 8 F.3d at 1451. Because the

10   Appels Council reached the merits of the case by concluding the new evidence would not have

11   changed the ALJ’s hearing decision, and because the Commissioner did not contend the evidence

12   should not be considered, either by the Appeals Council or on appeal to the circuit court, the

13   Ninth Circuit determined that the basis of the Appeals Council’s decision was reviewable on

14   appeal. See id. at 1451-52. The court concluded that the Appeals Council’s determination as to

15   the new evidence was part of the Commissioner’s final decision and could be reversed if not

16   based on substantial evidence or appropriate legal analysis. See id. at 1451.

17                  Applying Ramirez, this Court agrees that the Appeals Council’s evaluation of Dr.

18   Price’s opinions is subject to the same standards as if the ALJ had evaluated the opinions in the

19   first instance. In his August 20, 2018, letter report, Dr. Price stated:

20                  Although Mrs. Lenox has made gains in symptoms and related functional
                    impairment, these gains have to date appeared transient and relatively
21                  brief. She continues to report high levels of distress and impaired
                    functioning across multiple functional domains. Based on the Adult
22                  Outcomes Questionnaire (AOQ; a tool used to measure overall distress
                    and monitor treatment effectiveness), she entered treatment with an overall
23                  Global Distress Score (GDS) of 35 (October 2016), which is considered to
                    be a severe level of distress. At her most recent individual therapy
24                  appointment, Mrs. Lenox reported a GDS of 31: this suggests some
                    improvements in her symptoms but remains in the severe range of overall
25                  distress. Most recently, Mrs. Lenox has reported increasing difficulty
                    leaving her home with worsening depression and anxiety symptoms.
26
                    CAR 34.
27

28
                                                        10
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 11 of 20


 1                  According to Defendant, the Appeals Council’s conclusion as to Dr. Price’s report

 2   is sound because the report does not recite any opinions as to Plaintiff’s ability to engage in work

 3   activities. See id. at 27-28. The Court agrees in the context of evaluation of medical opinions.2

 4   Though Dr. Price stated that “symptoms remain in the severe range” despite “improvements in

 5   her symptoms,” Dr. Price did not render any opinions as to how these symptoms affect Plaintiff’s

 6   ability to perform work activities. In her brief, Plaintiff states that Dr. Davis opined “Plaintiff’s

 7   ability to perform work activity on a regular and continuing basis was not restored.” ECF No. 13,

 8   pg. 7. Plaintiff misreads the doctor’s report. Dr. Davis’s report does not mention work activity.

 9   Rather, it discusses symptoms.

10          B.      Credibility

11                  The Commissioner determines whether a disability applicant is credible, and the

12   Court defers to the Commissioner’s discretion if the Commissioner used the proper process and

13   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

14   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

15   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

16   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

17   and what evidence undermines the testimony. See id.

18                  If there is objective medical evidence of an underlying impairment, the

19   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

20   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d
21   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

22                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
23                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
24                  the medical impairment “could reasonably be expected to produce” pain or
                    another symptom, the Cotton test requires only that the causal relationship
25                  be a reasonable inference, not a medically proven phenomenon.
26                  80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                    Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
27

28
            2
                     Whether Dr. Price’s report and supporting evidence impacts the credibility
     analysis is discussed below.
                                                      11
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 12 of 20


 1                  The Commissioner may, however, consider the nature of the symptoms alleged,

 2   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

 3   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

 4   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

 5   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

 6   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

 7   physician and third-party testimony about the nature, severity, and effect of symptoms. See

 8   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

 9   claimant cooperated during physical examinations or provided conflicting statements concerning

10   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

11   claimant testifies as to symptoms greater than would normally be produced by a given

12   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

13   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

14                  At Step 4, the ALJ evaluated the credibility of Plaintiff’s statements and testimony

15   in determining residual functional capacity. See CAR 23-24. The ALJ summarized Plaintiff’s

16   statements and testimony as follows:

17                  The claimant testified that she stopped working in 2016 due to a mental
                    breakdown. She has intense depression and anxiety, for which counseling
18                  and medication offer little relief. She has panic attacks when she hears
                    loud noises. She fears leaving her house. She has difficultly being around
19                  more than one or two people. She does limited household chores. She is
                    forgetful. She has disturbed sleep. She feels on edge every day. She
20                  takes naproxen for neck and shoulder pain. Physical therapy was helpful,
                    but she has difficulty reaching overhead. She has tension headaches every
21                  week to every other week. She naps every day for one to two hours.
22                  CAR 23.
23                  In evaluating Plaintiff’s statements and testimony, the ALJ stated:

24                  When considering the factors in Social Security Ruling 16-3p,3 there is
                    some evidence that is consistent with the claimant’s allegations.
25                  Coinciding with the alleged onset date of disability, the claimant presented
                    to emergency care on July 29, 2016, and reported that she “broke down”
26                  with uncontrollable crying and anxiety. (Ex. 2D/21). The claimant
                    attended mental health treatment at Heritage Oaks Hospital Partial
27

28
            3
                   Social Security Ruling 16-3p is the Commissioner’s policy interpretation guiding
     ALJ’s in evaluating symptoms.
                                                     12
     Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 13 of 20


 1             Hospitalization Program from October 27, 2016, through December 1,
               2016, where progress notes state that she was “[h]ighly symptomatic” and
 2             show that she had mental status examination findings including restricted
               affect, distracted attention, and some insight. (Ex. 3F). Thereafter, the
 3             claimant has a lengthy history of treatment at Kaiser Permanente where
               progress [notes] reflect many of the claimant’s subjective complaints that
 4             she testified to at the hearing. Consistent with her allegations, the
               claimant has been given a Global Assessment of Functioning score as low
 5             as 41-50. (Ex. 2F/20).

 6             However, when considering the factors in Social Security Ruling 16-3p,
               there is also substantial evidence that is not entirely consistent with the
 7             claimant’s allegations. For example, when the claimant discharged from
               Heritage Oaks Hospital on December 1, 2016, she was discharged on the
 8             basis that she “experienced some clinical improvement” and would begin
               treatment at Kaiser Permanente. (Ex. 3F/1). While the claimant testified
 9             that she has intense psychiatric symptoms, progress notes from Kaiser
               Permanente often show that the claimant demonstrated mental status
10             examination findings including cooperative demeanor, normal speech,
               logical thought processes, goal-directed thought content, full orientation,
11             fair attention, fair concentration, and fair memory despite indications of
               depressed and anxious mood with a congruent affect, psychomotor
12             retardation, and stuttering. (Ex. 5F, 7F, 9F, 10F).

13             The claimant further improved with treatment at Kaiser Permanente. By
               December 19, 2016, progress notes state that the claimant reported a fair
14             response to the medication that she recently started. (Ex. 7F/23). The
               claimant improved to the point that whereas she alleged that she avoids
15             driving due to fear (Ex. 3E/4), June 14, 2017, progress notes state that she
               was forcing herself to take small drives by herself, which “she has been
16             able to tolerate.” (Ex. 9F/166). By September 18, 2017, progress notes
               state that the claimant is generally anxious and agitated by loud sounds;
17             however, she reported that she recently went to a local air show. (Ex.
               9F/211). By September 27, 2017, progress notes continue to state that the
18             claimant had a fair response to her psychotropic medication, she had no
               side effects, and she reported improvement in her depression and anxiety.
19             (Ex. 9F/221). The claimant’s Global Assessment of Functioning score
               improved to 51 to 60, representative of only “moderate” symptoms. (Ex.
20             9F/221).
21             The claimant’s physical condition also improved with treatment. While
               the claimant alleges disability as of July 29, 2016, it would not be until
22             January 4, 2017, that she would be triaged into a pain management
               program at Kaiser Permanent for neck and shoulder pain. (Ex. 10F/14).
23             The claimant would later attribute her neck and shoulder pain to stress and
               anxiety. (Ex. 10F/87). Even so, less than two months after her triage,
24             February 23, 2017, progress notes state that the claimant reported that she
               was doing “much better” during just her third acupuncture visit. (Ex.
25             10F/116). By the claimant’s fourth acupuncture visit on March 23, 2017,
               she reported continued improvement with her neck pain and she reported a
26             pain level of 3 out of 10. (Ex. 10F/155). In fact, the claimant so improved
               that she told her psychiatrist on August 21, 2017, that she recently went
27             and enjoyed kayaking. (Ex. 10F/343).

28             CAR 23-24.
                                                 13
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 14 of 20


 1                  Plaintiff contends the ALJ’s analysis is flawed because, while the ALJ generally

 2   referenced inconsistencies between Plaintiff’s statements and the medical record, the ALJ “does

 3   not identify specific aspects of Plaintiff’s testimony which are actually inconsistent with any

 4   specific portion of the medical record.” ECF No. 13, pg. 11. Quoting Garrison v. Colvin, 759

 5   F.3d 995, 1017 (9th Cir. 2014), Plaintiff also argues that “in ‘discussing mental health issues, it is

 6   error to reject a claimant’s testimony merely because symptoms wax and wane in the course of

 7   treatment.’” Finally, in challenging the Appeals Council’s evaluation of Dr. Davis’s report,

 8   Plaintiff asserts Dr. Davis’s opinions regarding the continued severity of Plaintiff’s symptoms

 9   further undermine the ALJ’s credibility analysis. See ECF No. 13, pgs. 6-7.

10                  1.      Inconsistency with Objective Evidence

11                  Plaintiff generally contends the ALJ failed to provide a link between the testimony

12   found not credible and the objective evidence found to undermine it. The Court does not agree.

13   In one sentence, the ALJ stated she found Plaintiff’s statements and testimony not entirely

14   consistent with other substantial evidence. See CAR 23. This is largely a prefatory statement.

15   The ALJ continued her decision by explaining that the evidence shows improvement of

16   symptoms and that this rationale is the basis for her adverse credibility finding. See id. at 23-24.

17   The ALJ thus provided a sufficient link – she found all of Plaintiff’s statements and testimony not

18   credible based on substantial evidence of symptom improvement. The substantive issue before

19   the Court, discussed below, is whether substantial evidence supports the ALJ’s finding that

20   improvement of symptoms undermines Plaintiff’s credibility.
21                  2.      Improvement of Symptoms

22                  The ALJ based her adverse credibility finding on evidence showing improvement

23   in Plaintiff’s symptoms. Plaintiff argues the ALJ may not discount her statements and testimony

24   regarding mental health symptoms merely because symptoms wax and wane. Plaintiff also

25   contends the ALJ’s rationale is undercut by Dr. Davis’s post-hearing opinion that Plaintiff’s

26   ///
27   ///

28   ///
                                                        14
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 15 of 20


 1   symptoms were severe in August 2018 despite some improvement.4

 2                  As outlined above, Dr. Davis found that, as of his report in August 2018, Plaintiff

 3   had shown “some improvement” in her symptoms. This finding is consistent with the ALJ’s

 4   analysis of the evidence through the date of the hearing in February 2018. While Dr. Davis’s

 5   report post-dates the hearing and could thus be considered evidence to support a new claim, the

 6   Appeals Council accepted Dr. Davis’s report and supporting medical records into evidence on the

 7   current claim. This evidence is, therefore, before the Court in evaluating the various findings

 8   supporting the Commissioner’s final decision in this case.

 9                  The Court is concerned about the apparent lack of meaningful consideration of Dr.

10   Davis’s report and medical records at the agency level. This concern is heightened because Dr.

11   Davis is Plaintiff’s treating therapist and has provided the most recent assessment of record.

12   Here, the Appeals Council concluded this evidence was of no consequence because it “does not

13   show a reasonable probability that it would change the outcome of the decision. . . .” CAR 2.

14   The Court cannot agree. While Dr. Davis’s report and record do not affect the ALJ’s evaluation

15   of the opinion evidence because Dr. Davis did not express any opinions as to work-related

16   functional capacity, Dr. Davis expressed an opinion regarding the change in Plaintiff’s mental

17   health symptoms by August 2018. This opinion is of consequence to the ALJ’s adverse

18   credibility finding because that finding was based on improvement in symptoms over time.

19                  Given that the Commissioner, through the Appeals Council, accepted Dr. Davis’s

20   report and medical records into evidence, fairness requires a more substantive analysis of this
21   post-hearing evidence. Obviously, because this evidence was submitted and accepted after the

22   administrative hearing, the ALJ was not able to consider it at the hearing level. The Court finds

23   that a remand is appropriate to allow the Commissioner to consider at the hearing level Dr.

24   Davis’s report and medical records submitted after the original hearing in this case. Specifically,

25   the ALJ should consider to what extent Dr. Davis’s opinion that Plaintiff’s symptoms were severe

26          4
                     Plaintiff raises this argument in challenging the Appeals Council’s evaluation of
27   Dr. Davis’s report to the extent it represents a medical opinion. Though, as discussed above, the
     Court concludes the Appeals Council did not err in this context because Dr. Davis did not render
28   any opinions as to functional capacity, the Court will nonetheless consider Plaintiff’s argument in
     the credibility context.
                                                         15
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 16 of 20


 1   in August 2018 supports the credibility of Plaintiff’s statements and testimony already on record.5

 2          C.      Lay Witness Evidence

 3                  In determining whether a claimant is disabled, an ALJ generally must consider lay

 4   witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

 5   919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

 6   testimony as to a claimant's symptoms or how an impairment affects ability to work is competent

 7   evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100

 8   F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of

 9   lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.

10   When rejecting third party statements which are similar in nature to the statements of plaintiff, the

11   ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s statement. See

12   Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (approving

13   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

14   same reasons given for rejection of the claimant’s complaints).

15                  At Step 4, the ALJ considered lay witness evidence offered by Plaintiff’s husband.

16   The ALJ stated:

17                  Ron Lenox, the claimant’s husband, completed a Third-Party Function
                    Report and stated that the claimant is stressed and anxious. She has
18                  difficultly communicating with others. She is reliant upon Mr. Lenox to
                    take her to appointments. She wakes up at night. She is forgetful. She
19                  does not engage in hobbies. She has a short attention span. She does not
                    follow instructions well. She does not handle stress or changes in routine
20                  well. It is difficult to deal with her. (Ex. 4E).
21                  The undersigned gives little weight to Mr. Lenox’s observations when
                    considering Drs. Stafford and Campbell’s professional and supported
22                  opinions. Furthermore, Mr. Lenox’s observations are not entirely
                    consistent with material evidence including the claimant’s mental status
23                  examination findings while treating at Kaiser Permanente. Accordingly,
                    the undersigned gives little weight to Mr. Lenox’s observations.
24
                    CAR 25-26.
25

26   ///
27
            5
28                 The Commissioner, of course, is free to order a new hearing, re-open the record, or
     provide whatever additional relief the Commissioner deems appropriate.
                                                    16
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 17 of 20


 1                   Plaintiff contends the ALJ erred as to Mr. Lenox’s lay witness evidence because,

 2   “[c]ontrary to the ALJ’s assertions, Mr. Lenox’s statements are consistent with the objective

 3   testing done by Dr. Stafford which showed borderline intellectual functioning and memory

 4   deficits.” ECF No. 13, pg. 13.

 5                   On the argument presented, the Court is not persuaded. At Step 4, the ALJ was

 6   asked to determine what Plaintiff can do in a work setting despite functional limitations imposed

 7   by her severe impairments. Mr. Lenox’s statements corroborating test results supporting any

 8   particular diagnosis do not speak to work-related functional capacity. To the extent Mr. Lenox

 9   provided statements of symptoms and work-related limitations consistent with those described by

10   Plaintiff, the ALJ’s rationale for discounting Plaintiff’s credibility is sufficient as to this lay

11   witness evidence. See Valentine, 574 F.3d at 694.

12                   This latter finding, of course, presumes an adequate rationale supporting the ALJ’s

13   adverse credibility finding. As discussed above, the Court has sufficient concerns with the ALJ’s

14   credibility analysis, which was rendered without the benefit of Dr. Davis’s report and medical

15   records, to conclude a remand is appropriate. As evaluation of lay witness evidence is often

16   based on findings regarding the claimant’s credibility, on remand the ALJ should also re-evaluate

17   Mr. Lenox’s statements.

18           D.      Vocational Findings

19                   The Medical-Vocational Guidelines (Grids) provide a uniform conclusion about
20   disability for various combinations of age, education, previous work experience, and residual
21   functional capacity. The Grids allow the Commissioner to streamline the administrative process
22   and encourage uniform treatment of claims based on the number of jobs in the national economy
23   for any given category of residual functioning capacity. See Heckler v. Campbell, 461 U.S. 458,
24   460-62 (1983) (discussing creation and purpose of the Grids).
25                   The Commissioner may apply the Grids in lieu of taking the testimony of a
26   vocational expert only when the Grids accurately and completely describe the claimant’s abilities
27   and limitations. See Jones v. Heckler, 760 F.2d 993, 998 (9th Cir. 1985); see also Heckler v.
28   Campbell, 461 U.S. 458, 462 n.5 (1983). Thus, the Commissioner generally may not rely on the
                                                    17
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 18 of 20


 1   Grids if a claimant suffers from non-exertional limitations because the Grids are based on

 2   exertional strength factors only. See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(b). “If

 3   a claimant has an impairment that limits his or her ability to work without directly affecting his

 4   or her strength, the claimant is said to have non-exertional . . . limitations that are not covered by

 5   the Grids.” Penny v. Sulliacvan, 2 F.3d 953, 958 (9th Cir. 1993) (citing 20 C.F.R., Part 404,

 6   Subpart P, Appendix 2, § 200.00(d), (e)).

 7                  In cases where the Grids are not fully applicable, the ALJ may meet his burden

 8   under step five of the sequential analysis by propounding to a vocational expert hypothetical

 9   questions based on medical assumptions, supported by substantial evidence, that reflect all the

10   plaintiff’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Specifically,

11   where the Medical-Vocational Guidelines are inapplicable because the plaintiff has sufficient

12   non-exertional limitations, the ALJ is required to obtain vocational expert testimony. See

13   Burkhart v. Bowen, 587 F.2d 1335, 1341 (9th Cir. 1988).

14                  Hypothetical questions posed to a vocational expert must set out all the substantial,

15   supported limitations and restrictions of the particular claimant. See Magallanes v. Bowen, 881

16   F.2d 747, 756 (9th Cir. 1989). If a hypothetical does not reflect all the claimant’s limitations, the

17   expert’s testimony as to jobs in the national economy the claimant can perform has no evidentiary

18   value. See DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991). While the ALJ may pose to

19   the expert a range of hypothetical questions based on alternate interpretations of the evidence, the

20   hypothetical that ultimately serves as the basis for the ALJ’s determination must be supported by
21   substantial evidence in the record as a whole. See Embrey v. Bowen, 849 F.2d 418, 422-23 (9th

22   Cir. 1988).

23                  At Step 5, the ALJ concluded Plaintiff would not be disabled under the Grids if

24   she could perform the full range of medium work. See CAR 26. The ALJ, however, also

25   concluded that Plaintiff’s ability to engage in the full range of medium work is eroded by

26   additional limitations. See id. The ALJ examined a vocational expert to determine the extent to
27   which additional limitations impact the occupational base. See id. Based on a hypothetical

28   question presuming someone with the residual functional capacity described by the ALJ, as well
                                                        18
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 19 of 20


 1   as Plaintiff’s work experience, education, and age, the vocational expert identified various jobs

 2   which exist in the national economy the hypothetical claimant can perform. See id. Accepting

 3   this testimony, the ALJ concluded Plaintiff is not disabled. See id. at 27.

 4                  Plaintiff contends generally that the ALJ’s vocational findings at Step 5 are flawed

 5   because the ALJ relied on answers to hypothetical questions that did not fully describe Plaintiff’s

 6   residual functional capacity. See ECF No. 13, pg. 14. In challenging the ALJ’s analysis of the

 7   medical opinion evidence, Plaintiff argues more specifically that the ALJ’s vocational findings

 8   are inconsistent with Dr. Stafford’s opinions. See ECF No. 13, pgs. 9-10. According to Plaintiff,

 9   Dr. Stafford’s conclusion – which the ALJ accepted – that Plaintiff can perform one- to two-step job

10   tasks precludes the jobs identified by the vocational expert which formed the basis of the ALJ’s

11   findings. See id.

12                  The remand ordered herein for the reasons already discussed moots Plaintiff’s

13   arguments regarding the ALJ’s vocational findings at Step 5. Because the remand will necessitate

14   a new agency-level decision – perhaps after a new hearing and evidence – it will also necessitate

15   new findings at Step 5. While these findings may be the same as have already been rendered,

16   they may not. And, in any event, they will be based on re-evaluation of the evidence, specifically

17   Dr. Davis’s report and supporting medical records submitted after the original hearing.

18   ///

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        19
      Case 2:19-cv-01195-DMC Document 19 Filed 03/08/21 Page 20 of 20


 1                                          IV. CONCLUSION

 2                  For the foregoing reasons, this matter will be remanded under sentence four of 42

 3   U.S.C. § 405(g) for further development of the record and/or further findings addressing the

 4   deficiencies noted above.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Plaintiff’s motion for summary judgment, ECF No. 13, is granted;

 7                  2.      Defendant’s motion for summary judgment, ECF No. 16, is denied;

 8                  3.      The Commissioner’s final decision is reversed and this matter is remanded

 9   for further proceedings consistent with this order; and

10                  4.      The Clerk of the Court is directed to enter judgment and close this file.

11

12   Dated: March 5, 2021
                                                         ____________________________________
13                                                       DENNIS M. COTA
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       20
